Exhibit 99.2 CALEDONIA MINING CORPORATION AUGUST 11, 2014 Management’s Discussion and Analysis This management’s discussion and analysis (“MD&A”) of the consolidated operating results and financial position of Caledonia Mining Corporation ("Caledonia” or the “Company”) is for the fiscal quarter ended June 30, 2014 (“Q2 2014” or the “Quarter”) and the period ended August 11, 2014.It should be read in conjunction with the Unaudited Condensed Consolidated Financial Statements of Caledonia for the six monthsended June 30, 2014 (“the Unaudited Condensed Consolidated Financial Statements”) which are available from the System for Electronic Data Analysis and Retrieval at www.sedar.com or from Caledonia’s website at www.caledoniamining.com.The Unaudited Condensed Consolidated Financial Statements and related notes have been prepared in accordance with International Accounting Standard 34 (“IAS 34”) Interim Financial Reporting.In this MD&A, the terms “Caledonia”, the “Company”, “we”, “our” and “us” refer to the consolidated operations of Caledonia Mining Corporation and our subsidiaries unless otherwise specifically noted or the context requires otherwise. Note that all currency references in this document are to Canadian Dollars, unless otherwise stated. 1 TABLE OF CONTENTS 1. Overview 2. Highlights 3. Summary Financial Results 4. Operations at the Blanket Gold Mine, Zimbabwe Safety, Health and Environment Social Investment and Contribution to the Zimbabwean Economy Gold Production Costs Underground Metallurgical Plant Capital Projects Indigenisation Opportunities Outlook 5. Exploration and Project Development 6. Investing 7. Financing 8. Liquidity and Capital Resources 9. Off-Balance Sheet Arrangements, Contractual Commitments and Contingencies Non-IFRS Measures Related Party Transactions Critical Accounting Policies Financial Instruments Dividend Policy and Other Shareholder Information Securities Outstanding Risk Analysis Forward-Looking Statements Controls Qualified Person 2 1. OVERVIEW Caledonia is an exploration, development and mining corporation focused on Southern Africa.Following the implementation of indigenisation at the Blanket Gold Mine (“Blanket” or the “Blanket Mine”) in September 2012, Caledonia’s primary asset is a 49% legal ownership in Blanket, an operating gold mine in Zimbabwe.Caledonia continues to consolidate Blanket, as explained in Note 5 to the Unaudited Condensed Consolidated Financial Statements, accordingly operational and financial information set out in this MD&A is on a 100% basis, unless otherwise specified.Caledonia’s shares are listed in Canada on the Toronto Stock Exchange (symbol - “CAL”), on London’s AIM (symbol - “CMCL”) and are also traded on the American OTCQX (symbol - “CALVF”). 2. HIGHLIGHTS Q2 2013 Q2 2014 H1 2013 H1 2014 Comment Gold produced (oz) Gold production in Q2 2014 was adversely affected by lower head grade and lower tonnage throughput On Mine cash cost (US$/oz)1 On mine costs remain low All-in sustaining cost (US$/oz)1 All-in sustaining cost benefitted from lower on mine costs and reduced capital investment Gold Sales (oz) Gold sales in H1 2014 includes work in progress brought forward from the preceding quarter of 1,969 oz Average realised gold price (US$/oz)1 The lower realised gold price in the Quarter compared to Q2 2013 and H1 2013 was primarily due to the lower gold price Gross profit ($’m)2 Lower gross profit was mainly due to the lower realised gold prices, ameliorated by the sale in H1 of gold work in progress brought forward Net profit attributable toshareholders ($’m) Lower net profit in Q2 and H1 was primarily due to lower gold sales, lower realised gold price and higher effective taxation rate. Adjusted basic earnings per share3 (cents) Adjusted basic earnings per shareexcludes foreign exchange profits and losses. Cash and cash equivalents ($’m) Caledonia’s cash is held in Canadian, UK and South African banks. Cash from operating activities ($’m) Strong cash generation in H1 due to sale of work in progress in January. Payments to the community and Zimbabwe government ($’m) Blanket continues to make a substantial contribution to the Zimbabwean government in the form of taxes, royalties and other fees and charges.Payments in 2014 include the 1.5% of the value of the gold processed by Fidelity 1Non-IFRS measures such as “on-mine cash cost per ounce” “all-in sustaining cost per ounce” and “average realised gold price” are used throughout this document. Refer to Section 10 of this MD&A for a discussion of non-IFRS measures. 2Gross profit is after deducting royalties, production costs and depreciation but before administrative expenses. 3Adjusted earnings per share (“EPS”) is a non-IFRS measure which aims to reflect Caledonia’s ordinary trading performance. Refer to Section 10 of this MD&A for a discussion of non-IFRS measures 3 Indigenisation Transactions that implemented the indigenisation of Blanket were completed on September 5, 2012 following which Caledonia owns 49% of Blanket and received a Certificate of Compliance from the Government of Zimbabwe which confirms that Blanket is fully compliant with the Indigenisation and Economic Empowerment Act. As a 49% shareholder Caledonia receives 49% of Blanket’s dividends plus the repayment of the $30 million vendor facilitation loans and a monthly management fee. Caledonia continues to consolidate Blanket for accounting purposes. Exploration Highlights Exploration continued at the Blanket Mine focussed on the potential to extend the Blanket mineralisation below the 750 meter level and at certain of its satellite properties.A compilation of recent diamond drill intersections of the mineralised shoots below Blanket section is presented in Section 5.1 of this MD&A.Based on this information, additional inferred resources amounting to approximately 500,000 tonnes at 3.9 g/t was added to the Blanket mine mineral resources disclosed in the 2014 Annual Information Form. Exploration development and diamond drilling at the GG and Mascot satellite projects have established the existence of multiple mineralized zones with potentially favourable gold grades.Further work is being done to define the extent and viability of these mineralized zones and their metallurgical amenability to processing. Dividend Policy and Shareholder Matters On November 25, 2013 Caledonia announced a revised dividend policy in terms of which it intends to pay a dividend of 6 Canadian cents per share in 2014, split into 4 equal quarterly payments of 1.5 Canadian cents per share.The first quarterly dividend was paid on January 31, 2014 and subsequent quarterly dividends were paid at the end of April and July.It is currently envisaged that the existing dividend policy of 6 cents per annum paid in equal quarterly instalments will be maintained in 2015.Caledonia will continue to maintain its strong financial position so that it can implement its stated growth strategy and retain the flexibility to take advantage of any suitable opportunities that may arise without the need to raise third party finance. Strategy and Outlook Caledonia’s primary strategy is to continue the existing investment programme at Blanket with the objective of increasing production.Caledonia believes the continuation of this strategy is in the best interests of shareholders because it is expected to increase cash flows and accelerate the repayment of the outstanding facilitation loans.In Q1 2013, Blanket Mine embarked on a strategy to increase gold production over the next 4 years by accelerating the access to resources below 22 Level. The strategy was based on being able to add to existing production sources by accessing new resource blocks in the Blanket section below 22 Level. Since this plan was initiated, the gold price has fallen from approximately US$1,700 per ounce to the current level of approximately US$1,300 per ounce, and projections for future gold prices have also been significantly reduced.As set out in Section 4.3 of this MD&A, gold production at Blanket has been lower than anticipated.In addition, taxes and regulatory fees in Zimbabwe have increased and the regulatory environment in Zimbabwe remains subject to unexpected adverse changes.Blanket mine remains cash generative however, the combined effect of these factors means that the rate of cash generation at Blanket is lower than anticipated.Accordingly, management at Blanket and Caledonia is currently conducting its annual review of the medium term capital investment programme at Blanket.The revised programme is expected to be finalised in Q4 of 2014 and may result in revisions to the rate of increase in Blanket’s future production. Subject to an ongoing evaluation of the investment climate in Zimbabwe, Blanket and Caledonia will also consider additional acquisition opportunities in Zimbabwe on the basis of, inter alia, their fit with the existing operations and their capacity to enhance value for both Blanket’s indigenous shareholders and Caledonia. Caledonia may also consider using its financial and managerial resources which are outside Zimbabwe to consider any suitable opportunities elsewhere in sub-Saharan Africa. 4 3. SUMMARY FINANCIAL RESULTS The table below sets out the unaudited consolidated profit and loss for the three and six months ended June 30, 2014 and 2013 prepared under IFRS. Condensed Consolidated Statement of Comprehensive Income (unaudited) (In thousands of Canadian dollars except per share amounts) For the 3 months ended June 30 For the 6 months ended June 30 (i) $ Revenue Royalty ) Production costs ) Depreciation ) Gross profit Administrative expenses ) Foreign exchange (loss)/gain. - ) - Gain on sale of property plant and equipment - 5 - 5 Results from operating activities Finance (expense)/income ) Profit before income tax Income tax expense ) Profit for the period Profit/(loss) on foreign currency translation ) ) Total comprehensive income for the period Earnings per share (cents) Basic Diluted Adjusted earnings per share (cents) (ii) Basic (i) Results for the six months to June 30 2014 incorporate the re-stated earnings for Q1 2014. Corrected financial statements and MD&A for Q1 2014 have been re-filed (ii) Adjusted earnings per share (“EPS”) is a non-IFRS measure which aims to reflect Caledonia’s ordinary trading performance. Refer to Section 10 for a discussion of non-IFRS measures Revenues in Q2 2014 were lower than Q2 2013 due mainly to the lower realised gold price: 11,223 ounces of gold were sold in Q2 2014, 3% fewer than in Q2 2013.However the average realised gold price in Q2 2014 was US$1,271 per ounce - 7% lower than the average realised price per ounce in Q2 2013.The realised gold price in Q1 and Q2 of 2014 represents the 98.5% of the value of the gold that is received by Blanket in terms of its sale agreement to Fidelity Printers and Refiners Ltd (“Fidelity”).Changes to Zimbabwean legislation in January 2014 required all Zimbabwean gold producers to sell their production to Fidelity.Prior to this change, Blanket sold its gold to a non-Zimbabwean refiner and received 100% of the value of the gold contained.There was no work in progress at the end of Q2 and Q2 sales did not include any work in progress brought forward from the previous quarter.Sales in Q1 2014 included 1,969 ounces of work in progress brought forward from Q4 of 2013.Gold production is discussed in Section 4.3 of this MD&A. 5 Production costs in the Quarter were $7,768,000, representing an on-mine cash cost4 of US$624 per ounce of gold produced compared with US$651 per ounce in the preceding quarter.The all-in sustaining cost4 per ounce of gold produced in the Quarter was US$888 compared to US$923 per ounce of gold in the previous quarter.Further discussion of production costs is set out in Section 4.4 of this MD&A. Administrative expenses in the Quarter were $1,760,000 compared to $3,377,000 in Q2 of 2013 (the “comparative period”) and $1,847,000 in the preceding quarter and are analysed in Note 7 to the Unaudited Condensed Consolidated Financial Statements.Administrative expenses in the comparative period included a donation of US$2 million to the Presidential Scholarship Fund as part of Blanket’s Corporate and Social investment Programme.The administrative expense in the Quarter reflects increased wages and salaries resulting from the strengthening of the management team, professional consulting fees and the holding costs of Caledonia’s office in Zambia, which are no longer capitalised.Caledonia’s management team has been strengthened by the appointment of Dana Roets as Chief Operating Officer in August 2013, and the appointment of an individual to assist in the areas of project management and mine design, and an assistant to the CFO. The foreign currency loss is a non-cash item which reflects the profit or loss arising on the translation into the functional currency of both the Canadian and South African entities where the cash balances they hold are in currencies other than their functional currency. The taxation charge in Q2 includes Zimbabwean income tax on the profits arising at Blanket, Zimbabwean withholding tax on payments out of Zimbabwe and South African income tax on inter-company profits arising in South Africa.Intercompany profits are eliminated on consolidation, but the tax payable on such profits is not.Caledonia’s South African subsidiary has exhausted its tax losses, and it is therefore likely that in the future Caledonia’s consolidated profit will include an element of South African income tax. The loss on foreign currency translation differences for foreign operations is a non-cash item which reflects the loss arising on the translation of non-Canadian dollar balance sheets into Canadian dollars for consolidation purposes.The main element of this loss in the Quarter arose from the translation of Blanket’s US dollar denominated balance sheet into Canadian dollars and reflects the devaluation of the US dollar against the Canadian dollar in the Quarter. The non-controlling interest is the profit attributable to Blanket’s Indigenous Zimbabwean shareholders and reflects their participation in the economic benefits generated by Blanket from the effective date of the indigenisation and is explained in Note 5 of the Unaudited Condensed Consolidated Financial Statements. The adjusted earnings per share4 aims to reflect Caledonia’s ordinary trading performance and is calculated on the share of profit attributable to Caledonia shareholders excluding foreign exchange profits or losses. Risks that may affect Caledonia’s future financial condition are discussed in Section 16 of the MD&A. The table below sets outthe consolidated statements of cash flows for the three months to June30, 2014 and 2013 prepared under IFRS. 4Non-IFRS measures such as “on-mine cash cost per ounce”, “all-in sustaining cost per ounce” and “adjusted earnings per share” are used throughout this document. Refer to Section 10 of this MD&A for a discussion of non IFRS measures. 6 Condensed Consolidated Statement of Cash Flows (unaudited) (In thousands of Canadian dollars) For the 3 months ended June 30 For the 6 months ended June 30 Cash flows from operating activities Cash generated by operating activities Advance payment - (1, 018 ) - ) Net Interest paid ) ) ) Tax paid ) Cash from operating activities 3, 382 Cash flows from investing activities Property, plant and equipment additions ) (3, 768 ) ) ) Net cash used in investing activities ) (3, 768 ) ) ) Cash flows from financing activities Dividend paid ) Proceeds from shares issued - - Net cash used in financing activities ) Net increase/(decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents atbeginning period 26, 714 27, 942 Cash and cash equivalents at end of period Cash generated from operating activities is analysed in note 12 to the Unaudited Condensed Consolidated Financial statements.Cash generated from operating activities was lower in the Quarter compared to the previous quarter due to lower gold sales.Gold sales in the previous quarter included 1,969 ounces of work in progress carried forward from 2013, for which the production costs were incurred in 2013, with a consequential benefit to cash-flows in Q1 of 2014. Tax payments in Q2 included South African income tax arising on inter-company profits and Zimbabwean income tax. Investment in property, plant and equipment in Q2 of 2014 and the first half of 2014 were lower than in the respective comparative periods.The reduction was due mainly to reduced investment that is required to sustain current operations which reflects the good condition of the plant and equipment following intensive investment in previous years.Blanket’s capital projects are described in Sections 4.7 and 5 of this MD&A. The dividends paid in the Quarter primarily relate to the quarterly dividend of 1.5 cents per share which was paid by Caledonia on April 30, 2014 in terms of the quarterly dividend policy which was announced in November 2013.The consolidated dividends also includes $318,000 of dividends that were paid to Blanket’s indigenous shareholders after retentions to repay the facilitation loans as described in Section 4.8 of this MD&A. At June 30, 2014, Caledonia’s cash was held with banks primarily in the United Kingdom, Canada and inSouth Africa. The table below sets out the consolidated statements of Caledonia’s financial position at June 30, 2014 and December 31, 2013 prepared under IFRS. 7 Condensed Consolidated statements of Financial Position (unaudited) (In thousands of Canadian dollars) As at June 30, December 31, $ $ Total non-current assets Inventories Prepayments Trade and other receivables Cash and cash equivalents Total assets Non-current liabilities Trade and other payables Income taxes payable Bank overdraft - Total liabilities Total equity Total equity and liabilities The increase in non-current assets reflects investment at Blanket to sustain the current level of production, investment in Blanket’s capital projects and satellite properties.Blanket’s capital projects are discussed in section 4.7 of this MD&A; Blanket’s exploration and development projects are discussed in section 5 of this MD&A. Inventories at June 30, 2014 comprise consumable stores, which include the build-up of stock of consumables and other equipment for use at Blanket’s capital projects.Inventories at December 31, 2013 also included $871,000 of gold in progress at December 31, 2013; there was no gold in progress at June 30, 2014. Trade and other receivables includes Value Added Tax receivable, bullion sales receivables and deposits for stores and equipment as analysed in Note 10 to the Unaudited Condensed Consolidated Financial Statements. Non-current liabilities comprises a liability for deferred taxation and a provision for rehabilitation at the Blanket and Eersteling5 Mines if and when they are permanently closed. The following information is provided for each of the eight most recent quarterly periods ending on the dates specified.The figures are extracted from underlying unaudited financial statements that have been prepared using accounting policies consistent with IFRS. (Thousands of Canadian dollars except per share amounts) Sept 30, Dec 31, Mar 31, June 30, Sept 30, Dec 31, Mar 3,1 June 30, Revenue from operations Profit/(loss) after tax from operations ) ) Earnings/(loss) per share – basic (cents) ) 9 ) Earnings/(loss) per share – diluted (cents) ) 9 ) Cash and cash equivalents Quarterly results fluctuate materially from quarter to quarter primarily due to changes in production levels and gold prices but also due to the recording of impairments and other unusual costs such as indigenisation. Significant changes relating to prior quarters are discussed in the relevant MD&A’s and financial statements. 5Eersteling Mine is a South African gold property, which has been held on a care and maintenance basis for several years pending the identification of a purchaser. 8 4. OPERATIONS AT THE BLANKET GOLD MINE, ZIMBABWE Safety, Health and Environment (“SHE”) The following safety statistics have been recorded for the Quarter and the preceding six quarters. Blanket Mine Safety Statistics Incident Classification Q4 2012 Q1 2013 Q2 2013 Q3 2013 Q4 2013 Q1 2014 Q2 2014 Fatal 0 0 0 1 0 0 0 Lost time injury 3 2 1 7 2 1 2 Restricted work activity 7 0 7 5 9 6 4 First aid 5 4 2 2 0 3 2 Medical aid 1 2 3 2 3 2 2 Occupational illness 0 0 0 0 0 0 0 Total 16 8 13 17 14 12 10 Incidents 10 12 12 11 17 10 6 Near misses 5 3 4 7 3 2 2 Disability Injury Frequency Rate (i) Total Injury Frequency Rate (ii) Man-hours worked (thousands) (i) A measurement of total injuries, deaths and permanent disability occurring per 200,000 man-hours worked. (ii) A measurement of all accidents that have occurred regardless of injury or not expressed per 200,000 man-hours worked. This includes accidents that could have caused injuries. The reduction in the incidence of total incidents in the Quarter compared to the previous four quarters reflects management’s continued close attention to this area.Blanket management recognises the continued need to reinforce strict adherence to prescribed operating procedures by all employees.There were no significant adverse environmental issues during the Quarter. Social Investment and Contribution to the Zimbabwean Economy Blanket’s investment in community and social projects which are not directly related to the operation of the mine or the welfare of Blanket’s employees, the payments made to the GCSOT in terms of Blanket’s indigenisation, and payments of royalties, taxation and other duties, charges and fees to the Government of Zimbabwe and its agencies are set out in the table below. 9 Payments to the Community and the Zimbabwe Government (US$’000’s) Period Year Community and Social Investment Payments to GCSOT Payments to Zimbabwe Government Total Year 2011 - Quarter 1 - Quarter 2 38 Quarter 3 Quarter 4 - Year 2012 Quarter 1 5 Quarter 2 Quarter 3 7 - Quarter 4 - - Year 2013 Quarter 1 - - Quarter 2 5 - The final installment of the advance dividend payments that were payable to GCSOT in terms of Blanket’s indigenisation transaction was made in the second quarter of 2013.No further dividends will be payable to GCSOT until the advance dividends have been repaid by the offset of future dividends on Blanket shares that are owned by GCSOT.From 1 January 2014, Blanket has sold its gold production to Fidelity a subsidiary of the Reserve Bank of Zimbabwe.Blanket is paid 98.5% of the value of the gold it delivers to Fidelity: the balance of 1.5% is retained by Fidelity and is included in the payments shown above. 4.3Gold Production Tonnes milled, average head grades, recoveries and gold produced and the average realised price per ounce during July 2014, the Quarter, the preceding 5 quarters and 2012 are shown in the table below. Blanket Mine Production Statistics Year Tonnes Milled (t) Gold Head (Feed) Grade (g/t Au) Gold Recovery (%) Gold Produced (oz) Average Realised Price per Ounce of Gold Sold (US$/oz) 6 Year Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year Quarter 1 Quarter 2 July Although below target by 230oz, gold production in the Quarter was higher than the previous quarter due to an increase in ore throughput, gold head grade and gold recovery. Compared to Q 2, 2013 the ore throughput and the gold head grade were slightly lower, the effects of which were offset by improved gold recovery.Gold production in July 2014 continued to be affected by lower grade.Underground production tonnages and grades are discussed further in Section 4.5 of this MD&A; gold recoveries are discussed in Section 4.6 of this MD&A. 6Non-IFRS measures such as “average realised gold price” are used throughout this document.Refer to Section 10 of this MD&A for a discussion of non-IFRS measures.The average realised price of gold is after deduction of 1.5% of the gold value by Fidelity. 10 4.4Costs A narrow focus on the direct costs of production (mainly labour, electricity and consumables) does not fully reflect the total cost of gold production.Accordingly, cost per ounce data for the Quarter, the preceding quarter and for 2013 and 2012 have been prepared in accordance with the Guidance Note issued by the World Gold Council on June 23, 2013 and is set out in the table below on the following bases: i. On-mine Cash Cost per ounce, which shows the on-mine cash costs of producing an ounce of gold; ii. All-in Sustaining Cost per ounce, which shows the operating cost per ounce plus additional costs incurred outside the mine (i.e. at offices in Harare, Johannesburg and Toronto) and the costs associated with maintaining the operating infrastructure and resource base (i.e. “Sustaining Capex”) that are required to maintain production at the current levels; and iii. All-in Cost per ounce, which shows the all-inclusive Sustaining cost per ounce plus the additional costs associated with activities that are undertaken with a view to increasing production. Blanket Mine – Costs US$/ounce sold Year Year Q1 Q2 On-Mine cash cost (ii) Royalty(i) 89 89 Community costs relating to ongoing production - Permitting costs related to current operations 5 3 2 3 3rd party smelting, refining and transport costs 6 7 1 2 Operating cost per ounce Corporate general and administrative costs (incl. share based remuneration) 90 Reclamation and remediation of operating sites 2 2 2 2 Exploration and study costs - 2 3 3 Capital expenditure 67 43 14 All-in Sustaining Cost per ounce (ii) Costs not related to current production Community costs 25 49 - - Permitting costs 17 2 1 1 Exploration and study costs - 3 3 3 Capital expenditure 29 78 92 All-in Cost per ounce (i) Blanket pays a royalty to the Zimbabwean government on gross revenue. Since 1 January 2012 the royalty rate has been 7% prior to which it was 4% (ii) Non-IFRS measures such as “On-Mine Cash Cost per Ounce”, “All-in Sustaining Cost per Ounce” and “All-in Cost per Ounce” are used throughout this document. Refer to Section 10 of this MD&A for a discussion of non-IFRS measures. The on-mine cash cost per ounce of gold sold is calculated on the basis of sales and not production. The cost per ounce in the Quarter at all levels (i.e. on-mine cash cost, operating cost, all-in sustaining cost and all-in cost per ounce) was lower than the previous quarter, notwithstanding the lower sales in the Quarter.On-mine costs benefitted from improved cost control measures which were introduced in the Quarter and reduced cyanide consumption as a result of the introduction of oxygen sparging into the CIL system as discussed in Section 4.6.All-in sustaining costs and All-in costs also benefitted from the reduced levels of capital investment.Lower sustaining capital investment reflects the generally good condition of Blanket’s equipment after several years of intensive investment. 11 4.5Underground AR South continued to be the most important production area during the Quarter with ore being trammed on the 18 Level and 22 Level haulages.Production from Lima and Blanket-Feudal above 9 Level was stopped in the Quarter because the grades in these sections became uneconomic at the current gold price.All infrastructure and services in the areas where production was discontinued have been left intact so that these areas can be re-commissioned if the gold price increases.Production from the above areas will be replaced by ore from two future production sections which are being brought into production earlier than originally planned, viz. Lima above 510 Level and AR South above 380 Level.Production from the new areas is still in the build-up phase, and development in these areas has been intensified to reach full potential by Q4 of 2014. Blanket mine is currently preparing its annual business plan and budget cycle for 2015.The medium term production scenarios for the next three years are also being reassessed, taking into consideration the continued low gold price, the marginal production areas, the availability of new sources of production and future capital commitments. The achieved ore grade for the Quarter was higher than for the preceding two quarters which were affected by both external and internal dilution.External dilution was largely caused by ring drilling in long-hole stopes which resulted in sloughing of the stope sidewalls.Internal dilution was mainly due to low grade and barren patches within the ore-bodies.Ring drilling has now been discontinued in the long-hole stopes and has been replaced with holes drilled parallel to the sidewalls.Improved grade control combined with the early termination of mining in low grade areas contributed to the improved average grade in the Quarter compared to the preceding two quarters.As advised in the preceding MD&A, Management believes that an average head grade of between 3.6 and 3.8 g/t Au can be maintained. Underground development activities continued throughout the Quarter and the total development advance was 1,373 meters compared to a planned advance of 1,584 meters and an advance of 1,392 meters in the preceding quarter.The shortfall against plan was due to the transfer of four machine crews from production development to capital development projects.Installation of the new Centac compressor remains stalled by the inability of the Zimbabwe Electricity Transmission and Distribution Corporation (“ZETDC”), the state-owned electricity distribution company, to service their faulty transformer and equipment. Indications are that the transformer will be operational during Q3. As advised in a News Release on July 15, 2014, Management expects that production for the 12 months to December 31, 2014 will be approximately 45,000 ounces. 4.6Metallurgical Plant During the Quarter, the metallurgical plant continued to operate at better than budgeted efficiency: overall recovery in the Quarter was 94.1% compared with 93.6% in the previous quarter and the budgeted rate of 93.0%.The improved recovery was due to the sparging of oxygen in the CIL system, which improved recovery and also reduced cyanide consumption.The PSA plant which produces oxygen has been re-commissioned and produces oxygen at approximately half of the cost of purchased liquid oxygen.All equipment operated to expectations and no significant unplanned downtime was experienced during the Quarter. 4.7Capital Projects The main capital developments are: · the haulage extension on 22 Level from AR Main to Lima; and · the No. 6 Winze Project - Shaft Deepening from 750 to the 1,080 meter level. Further information on each of these Projects is set out below. 12 22 Level Haulage Extension The 22 Level haulage extension will link the Blanket and Lima Sections over a distance of 2,000 metres on the 22 Level (750 meters below surface) and will allow for the accelerated commencement of mining in any new mining areas defined above 750 meters.Crosscuts from the 22 Level Haulage are also being developed to provide drilling platforms for the exploration drilling below 750 meters for resource definition purposes.Work on the 22Level Haulage extension project and its associated crosscuts is being carried out simultaneously with normal mining production. During the Quarter, the 22 Level haulage advanced a further 82 metres towards Lima (153 meters in the preceding quarter) against a plan of 144 meters.Work on the haulage was temporarily suspended to allow for additional work on the Eroica diamond drill cross cut from which exploration drilling into the Eroica zone below 750 meters will be carried out. No. 6 Winze Project - Shaft Deepening to 1080 m The No. 6 Winze project will provide access to the 3 Blanket resource bodies below 22 Level, i.e. Blanket 2 Ore Body, Blanket 4 Ore Body and Blanket Quartz Reef.The pre-production capital cost of this project is estimated to be US$5 million, which will be funded from Blanket’s internal cash flows.Work on this project continues using a crew which specialises in mechanised shaft sinking.Sinking of the new shaft extension has reached 800 metres, however progress on sinking has been hampered by the temporary inability to clear waste rock within one shift after each blast which has resulted in the daily planned advance being reduced from 1.8m to 1.2m. The Cactus Grab which is used to load the waste mechanically is being modified to rectify the problem. Waste loading is currently done by hand. 4.8Indigenisation Transactions that implemented the Indigenisation of Blanket were completed on September 5, 2012 following which Caledonia owns 49% of Blanket and has received a Certificate of Compliance from the Government of Zimbabwe which confirms that Blanket is fully compliant with the Indigenisation and Economic Empowerment Act. As a 49% shareholder Caledonia receives 49% of Blanket’s dividends plus the repayment of vendor facilitation loans which were extended by Blanket to certain of the Indigenous Shareholders and which carry interest at LIBOR plus 10%.The vendor facilitation loans are repaid by way of dividends from Blanket Mine.80% of the dividends declared by Blanket Mine which are attributable to the beneficiaries of the vendor facilitation loans are used to repay such loans and the remaining 20% unconditionally accrues to the respective Indigenous Shareholders. The outstanding balance of the facilitation loans as at June 30, 2014 was US$30.9 million (December 31, 2013, US$30.7 million).The slight increase in the balance of the facilitation loans reflects the fact that Blanket’s dividend payments in the first six month which were used to repay the facilitation loans were less than the interest which accumulated on the loans. The overall level of the facilitation loans at June 30, 2014 is broadly as anticipated when the indigenisation transactions were concluded in September 2012.The vendor facilitation loans are not shown as receivables in Caledonia’s Audited Financial Statements because in terms of accounting standards, these loans are effectively equity instruments as their only means of repayment is via dividend distributions from Blanket.Caledonia continues to consolidate Blanket for accounting purposes.Further information on the accounting effects of indigenisation at Blanket is set out in Note 5 to the Audited Financial Statements and in a Frequently Asked Questions page which is available on Caledonia’s website. 4.9Opportunities · Indigenisation:following the implementation of the indigenisation agreement set out in Section 4.8 of this MD&A Blanket, as a fully indigenised entity can implement its organic growth strategy and, in addition, may be able to take advantage of acquisition opportunities that could arise in Zimbabwe. · Increased production: Blanket’s existing reserves and resources could support a further increase in production, provided the necessary investments in resource development can be made. · Surplus capacity: The Blanket Mine currently has a daily average mining capacity of over 1,200tpd; the hoisting capacity is approximately 3,000tpd; the crushing and milling plant has the capacity to process approximately 1,450tpd (increasing to approximately 3,000tpd after scheduled investment) and the Carbon-in-Leach plant has capacity of 3,800 tonnes per day. It is believed that there would be sufficient capacity to process any additional throughput arising from an increase in mining production with moderate capital investment and incurring only consumable costs to treat any increased throughput. · Exploration success: Blanket’s main exploration objectives are the 22 Level Haulage Project and the related exploration of the down-dip extensions of the known mineralised zones and the satellite exploration projects at the GG Project and the Mascot Project Area.Depending on future exploration success, Blanket may be able to further increase its targeted production levels. 13 4.10Outlook In Q1 2013, Blanket Mine embarked on a strategy to increase gold production over the next 4 years by accelerating the access to resources below 22 Level. The strategy was based on being able to add to existing production sources by accessing new resource blocks in the Blanket section below 22 Level. Since this plan was initiated, the gold price has fallen from approximately US$1,700 per ounce to the current level of approximately US$1,300 per ounce, and projections for future gold prices have also been significantly reduced.As set out in Section 4.5 of this MD&A, gold production has been adversely affected by lower than anticipated grades caused largely by unavoidable dilution within certain mineral reserve blocks and which has resulted in rescheduling of production areas and hence target gold production guidance for 2014 being reduced from 48,000 ounces to approximately 45,000 ounces.In addition, there is upward pressure on taxes and regulatory fees in Zimbabwe and the regulatory environment in Zimbabwe remains subject to unexpected adverse changes.Although Blanket mine remains cash generative, the combined effect of the lower gold price (exacerbated by the 1.5% of the gold value that is retained by Fidelity), lower than anticipated gold production and the increased tax burden in Zimbabwe means that the rate of cash generation at Blanket is lower than anticipated.Accordingly, management at Blanket and Caledonia is currently reviewing the medium term capital investment programme at Blanket.The revised planned programme, which is expected to be finalised in Q4 of 2014, may result in revisions to the rate of increase in Blanket’s future production. Sustaining capital investment in the Quarter was reduced to a very low level, which reflects the generally good condition of Blanket’s equipment after several years of intensive investment.Sustaining investment is likely to increase to normal levels so as to maintain the Blanket’s operating integrity and to cater for the increased sustaining investment that will be required to maintain underground equipment at the increased production tonnages. 5EXPLORATION AND PROJECT DEVELOPMENT Caledonia’s primary exploration activities are focussed on the growth and development of Blanket Mine and its satellite properties. 5.1Blanket Exploration Exploration activities at Blanket Mine targets the depth extension of the current Blanket Mine ore bodies and involves drilling from 18 and 22 Levels below the current depth of mine activities.Drilling during the Year has located the Blanket “4 Ore Body” on strike of the “2 Ore Body”, which adds substantially to the strike of mineralized zones present in this area and which will be fully evaluated using the access gained via the No. 6 Winze.During the Quarter one further exploration hole was drilled into the Blanket zone below 750 meters.A compilation of recent diamond drill intersections of the mineralised shoots below Blanket section is presented in the table below. Based on this information, additional inferred resources amounting to approximately 500,000 tonnes at 3.9 g/t was added to the Blanket mine mineral resources which was disclosed in the 2014 Annual Information Form. 14 Exploration drilling into the AR Main zone below 22 Level (750 m) was adversely affected by frequent mechanical breakdowns and the recently acquired diamond drill in this location had to undergo a complete refurbishment before it was able to drill two holes totalling 844 meters against a plan of 2,190 meters.Both of the holes intersected mineralisation confirming the down dip extension of the AR Main body but further drill intersection will be required before a quantitative assessment of the resource can be made. COLLAR INTERSECTION DETAILS Drill Hole ID Northing (X) Easting (Y) Elevation (Z) Depth from (m) Depth to (m) Intersection Length (m) Azimuth (°) Dip (°) Total Depth (m) Gold Grade (g/t) True Thick. (m) /13 2S.1 29S.4 29S.7 /13 52S.2 /13 /13 /13 /13 /13 9 97 977 7 2S1.0 Caledonia has a conservative approach to accruing new resources into the inferred category: only resource blocks with an estimated grade in excess of the pay limit are taken into inventory. 5.2Satellite Prospects Blanket Mine has exploration title holdings in the form of registered mining claims in the Gwanda Greenstone Belt totalling 78 claims, including a small number under option, covering properties with a total area of about 2,500 hectares. Included within these claim areas are 18 previously operated small gold mines which warrant further exploration, i.e. the Satellite Projects.Blanket’s main exploration efforts on these satellite properties are focused at this stage on the GG Project and the Mascot Project Area (which comprises three former mining operations i.e. Mascot, Eagle Vulture and Penzance) which, based on past production records, are likely to have the greatest potential. GG Project The GG Project is located approximately seven kilometerssoutheast of Blanket Mine.Surface drilling programs have been carried out at the GG Project over the past eight years consisting of seventeen diamond-cored holes totalling 4,800m of drilling.Two zones of gold mineralization have been established down to a depth of at least 300m, each with a potential strike length of up to 150m. Current activities involve the definition of the extent and characteristics of this mineralization. During the previous quarter the development on 120 meter level was completed to approximately 160 meters east of the shaft and four drill cubbies were completed from which horizontal and inclined holes were drilled into the two zones (North and South zones) that were identified by surface drilling.This drilling intersected the identified zones, with the North zone hosting the more extensive mineralization. 15 Based on the work in the previous quarter, strike development was done in Q2 on 120m level towards the North Zone which exposed a highly altered shear system hosted in a khaki-grey phyllitic lava with ubiquitous acicular arsenopyrite mineralisation and minor pyrite and pyrrhotite as secondary sulphide minerals.Within an envelope 40 metres long by 10 metres wide, gold values average approximately 3.5 g/t.The identified zone displays a “pinch and swell” structure and dips steeply to the north at about 85 degrees.Further diamond drilling continues to investigate the upward and downward extensions of this zone. Work will resume on sinking the shaft from 120m to 210m, at which stage level development will be done on the 150m, 180m and 210m levels to expose the zone that has been identified on 120m. As noted in the previous quarter, metallurgical test work continues on fresh material from this zone.The preliminary indications are that material from the GG Project is refractory and does not result in the same gold recovery when treated with Blanket’s metallurgical process.Exploration will continue with the objective of identifying the extent and characteristics of mineralisation at the GG Project so that an assessment can be made of the optimal scale and processing methodology for material from the GG Project. Mascot Project Area Mascot was previously mined to a depth of approximately 250 meters, exploiting an east-west trending mineralised body the extent of which decreased at depth but which was accompanied by a doubling in width.Previous surface drilling undertaken by Blanket has indicated the existence of two further mineralised zones, one to the north and one to the south of the mined out area. In the previous quarter, underground development on Levels 1 and 2 (60m and 90 meters below surface respectively) confirmed the existence of potentially payable mineralisation in the North zone.In Q2 of 2014 development continued along the North Zone on the 150m level adding to the extent of known mineralization. The 150m level will also be used to target a high grade zone on the South Zone. 6. INVESTING An analysis of Caledonia’s investment in the Quarter, the preceding quarter and 2013 and 2012 is set out below. Capital Investment Year Year 2014 Q1 2014 Q2 Total Investment $
